Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on August 04, 2022 in response to the Office Action of May 10, 2022 is acknowledged and has been entered. Claims 1, 8 and 15 have been amended. Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are pending and under examination in this Office Action.
Response to Amendment
Claim objections to claims 1, 8 and 15 are withdrawn in view of the amendments.
Response to Arguments
Applicant's arguments file on August 04, 2022 have been fully considered but they are not persuasive.
Applicant states that “The Office Action provides that Smith, paragraph [0126] discloses the fourth entity, shopping cart service 604, communicating user selection and user account information with the provider (Reply, p. 10).”
	Examiner respectfully disagrees. In the Office Action dated 05/10/2022 (herein referred to as OA), Nicholas reference is recited to teach an agent-based purchase service to facilitate the user to communicate user selection and user account information with the provider (OA, pp. 10-11).
Applicant states that “Independent claim 1, as amended, recites claim limitations defining an interaction between a user and a provider through an application … This set of actions is performed by a single application using three distinct communications channels, a first networked broadcast information service, a networked communications service, and a second networked broadcast information serve. Neither the Smith reference, nor the Sharifi reference, discloses the performance of this combination of actions by a single application or a single entity using three distinct communications channels as claimed (Reply, pp. 9-10).” Applicant further argues that “The cited portions of the references discloses the performance of a set of actions by the combined efforts of multiple applications distributed across four independent entities and not the actions of a single entity across three distinct communications channels. None of the four independent applications or entities performs all the actions set forth in the claim. Applicant submits that there is no motivation in the references to combine these four distinct entities into a single entity performing all the claimed actions. Applicant submits that combining the actions of these four entities into actions by a single entity, such as by setting forth each entity as a module in a single cloud application, defeats the purpose of Smith. ‘Provision of anonymous context information and generation of targeted content’ The Office Action’s combination of the actions of user device 102, exchange node 104, system 100, and shopping cart service 604 into a single entity, as required by Applicant's claims, yields a system wherein the vendor receives identifying (not anonymous) information from the user device and provides content directly to the user device, eliminating the anonymity sought by the Smith reference (Reply, pp. 10-11).”
	Examiner respectfully disagrees. The Smith reference, the Calio reference (replacing the Sharifi reference) and the Nicholas reference are combined to teach the number of functional modules in a cloud service. The Smith reference explicitly discloses that the consumer device 102 provide anonymous context information in order to receive the targeted content from an E-commerce system and dimension attributes may be selectively disclosed without enabling user identification (Smith, para. [0031]-[0033]). The Smith reference also discloses the consumer device 102 could be implemented by a cloud service (Smith, para. [0023]). The various functional modules such as the CIM 110 included in the consumer device 102 perform the actions of accessing E-commerce system (Smith, para. [0024]), requesting targeted content while providing anonymous context information without revealing user identifying information (Smith, para. [0036], [0041]), and filtering the received content based on the user privacy profile (Smith, para. [0036], [0124]). 
	In an analogous networked service field of endeavor, the Calio reference discloses a mobile offer application which could be included in an application/service to incorporate the functionalities of ranking the received content and transmit the processed content to the user device with the communications network (Calio, para. [0032]-[0037]). The incorporation of the functional modules (e.g. the functional components provided by the mobile offer application) as disclosed in the Calio reference with the cloud service as disclosed in the Smith reference would present the user acquired information set without affecting the user's anonymous status when processing the information.
	Further on, in an analogous networked service field of endeavor, the Nicholas reference discloses an agent-based purchase service to receive the order selection and user account information associated with a service provider from the user device and communicate the user provided information with the service provider (Nicholas, para. [0071], [0072]). The incorporation of the functional modules (e.g. the agent-based purchase service function) as disclosed in the Nicholas reference with the cloud service as disclosed in the Smith reference would help the user with the purchasing process with the selected service provider.
	In summary, the incorporation of Smith, Calio and Nicholas teaches the independent claims 1, 8 and 15 by disclosing the functionalities of an application/service for requesting the information set from a first networked information broadcast service by providing anonymous context information without revealing user identifying information, filtering and ranking the received information set, presenting the processed information set to the user and helping the user handling the purchasing process with selected service provider.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Pub. No. US 2014/0316886 A1), herein referred to as Smith, in view of Calio (U.S. Pub. No. US 2017/0255988 A1), and in further view of Nicholas et al. (U.S. Pub. No. US 2014/0164126 A1), herein referred to as Nicholas.
In regard to claim 1, Smith teaches a computer implemented method for managing network connections (FIG. 1; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]), the method comprising:
	connecting, by a computer application (e.g. applications provided on a consumer device which is considered as a cloud service – para. [0022] and [0023]), to a first networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; “… a ‘computing environment associated with a user’ may refer to one or more physical computing devices associated with a user … and/or functionality provided to a user or users by one or more computing devices …” – para. [0022]; “… Consumer device 102 may be any device that processes data, including … a server, … a cloud service, … or a distributed collection of such resources …” – para. [0023]; “… In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]); 
	pulling, by the computer application, a first set of information (e.g. the consumer device requesting targeted content – para. [0041]) from the first networked information broadcast service according to a profile of a user (e.g. anonymous context information – para. [0036]), wherein the computer application passes no identifying information to the first networked information broadcast service prior to pulling the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 … CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]; see also para. [0031]-[0033] for disclosure of dimension attributes);
	filtering, by the computer application, the first set of information according to the profile of the user (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes, and so forth, so that only content that satisfies the user’s privacy profile 126 is presented to the user for consumption …” – para. [0124]); …
	Smith does not explicitly teach, but Calio teaches ranking, by the computer application (e.g. an mobile offer application – para. [0016]), the first set of information according to the profile of the user (e.g.  ranking the received offer records based on the user’s privacy settings and/or offer settings; FIG. 1; FIGS. 2A-2E; “… the mobile offer system 100 may include a network 110, a business device 120, and a mobile device 130. A mobile offer application may be a program, function, or module of a computer program executable by a processor of the mobile offer system 100 … the mobile offer application may be stored in a cloud computing node and executable by a processor of a cloud computing node …” – para. [0016]; “… FIG. 2C illustrates a ‘Privacy Settings’ module and an ‘Offer Settings’ module displayed on the mobile device 130 … The privacy settings module may receive an input from a user to indicate, for example, whether or not to share particular information about the user … The offer settings module may receive an input from a user to indicate, for example, whether to negotiate discounts, quantity, quality, delivery time and how to sort received discounts or offer records …” – para. [0032], [0033] and [0035]; “… FIG. 2D illustrates a discount module displayed on the mobile device 130 … The mobile offer application may determine a ranking of a plurality of offer records and/or a plurality of businesses. The ranking may be based on one or more settings ( e.g., settings described in FIG. 2C) …” – para. [0036] and [0037]);
	sending, by the computer application using a networked communication service (e.g. using the network - para. [0018]), an information set including the filtered and the ranked information, to a user device (e.g. transmitting the received and processed offer records to the mobile device; FIG. 1 “... a remote device (e.g., a cloud computing node or the business device 120) may include the mobile offer application and execute the mobile offer application. For example, output from the mobile offer application executed by a processor of a remote device may be transmitted to the mobile device 130 ... The mobile device 130 may communicate, by the communication device 136, with the network 110 …” - para. [0018]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Calio in order to incorporate an application to rank the received offer records according the user settings and transmit the processed offer records to the mobile device as disclosed by Calio. One of ordinary skilled in the art would have been motivated because the arts from Smith and Calio disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to receive personalized offer records (Calio, para. [0015]).
	Smith in view of Calio do not explicitly teach, but Nicholas teaches responsive to sending the information set (e.g. an agent-based purchase service presenting the offer list to the user – para. [0072]; Examiner notes that the offer list could be considered being filtered as taught by Smith and ranked as taught by Calio), receiving a selection (e.g. an offer selection – para. [0071]) and user account information associated with a provider (e.g. user account information associated with the deal service provider – para. [0071]), from the user device (e.g. the user devices to facilitate the user 122 communications as exemplified in FIG. 1; FIG. 7; FIG. 8; “… FIG. 7 depicts a method of agent-based offer acquisition. Specifically a stage 702 of flowchart 700 illustrates a user providing offer input to select an offer, which may include a purchase of a coupon … A stage 704 illustrates a user agreeing to authorize an agent service at an agent server 162 to use personal information to perform necessary actions to acquire offers … The agent service will also recognize a known account exists for this user with this deal service provider …” – para. [0071]; “… Specifically a stage 802 of flowchart 800 illustrates a user navigating to an agent-based purchase site hosted by agent server 162. A stage 804 illustrates a user entering searching information. A stage 806 illustrates a user navigating to an offer …” – para. [0072]); and 
	communicating the selection and the user account information associated with the provider, to the provider using a second networked information broadcast service (e.g. the agent service communicating the user selected offer and the user account information with the deal service provider; FIG. 1; FIG. 7; “… Telecommunication system 100 comprises a network 110 which provides the communications links between the various nodes of telecommunication system 100 …” – para. [0029]; “… A stage 706 illustrates the agent service initiates the offer acquisition … The agent service will also recognize a known account exists for this user with this deal service provider and will log in. The agent service will then assume responsibility for monitoring this account and interpreting transmissions back to the user. Alternatively, the agent service may utilize an API to process the purchase on behalf of the user …” – para. [0071]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Calio and further in view of Nicholas in order to incorporate an agent-based purchase service to facilitate the user to finish the offer acquisition as disclosed by Nicholas. One of ordinary skilled in the art would have been motivated because the arts from Smith, Calio and Nicholas disclose the features of generating the targeted content with use of the information processing resources based on the user’s requirement. Such incorporation would enhance the application functionality of helping user with the purchasing process after selecting the offers recommended by the application (Nicholas, para. [0004], [0071] and [0072]).
In regard to claim 3, Smith teaches wherein engaging the first networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 illustrates an example computing device 900, in accordance with various embodiments. Consumer device 102 or another network entity (e.g., 104, 106, 108,120,316) as described herein, as well as all or part of a computing environment, may be implemented on a computing device such as computing device 900 …” – para. [0137]; “The communication chips 906 may enable wired and/or wireless communications for the transfer of data to and from the computing device 900 …” – para. [0140]).
In regard to claim 4, Smith teaches further comprising: receiving, by the computer application, the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 6, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), or user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, relationships, affiliations, and so forth …” – para. [0038]; “… A user may have various levels of trust in entities to which the user discloses anonymous context information. Accordingly, in various embodiments, a different anonymity threshold may be maintained, e.g., by CIM 110 in threshold database 118, for each entity to which a user discloses data. For example, an anonymity threshold associated with a particular vendor 106 may reflect a relatively high level of user trust, e.g., based on a history of interaction with that vendor 106. An anonymity threshold associated with an untrusted entity, such as exchange node 104 or a ‘publish-and-subscribe’ (‘P&S’) server (not shown in FIG. 1 but described below), may be considerably lower …” – para. [0045]).
In regard to claim 7, Smith teaches wherein the first set of information is received from the first networked information broadcast service (e.g. E-commerce system - para. [0024]) according to a user's location (e.g. receiving content by providing context data such as a user's location; FIG. 1; “... Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication ...” - para. [0024]; “... consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 ...” - para. [0031]; “... anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment associated with the user ... An attribute of a computing environment associated with a user may include ... context data (e.g., temperature, velocity, location, etc.) sensed by a computing device associated with the user ...” - para. [0032]).
In regard to claim 8, Smith teaches a computer program product for managing application execution (e.g. applications provided on a consumer device which is considered as a cloud service; FIG. 1; “… a ‘computing environment associated with a user’ may refer to one or more physical computing devices associated with a user … and/or functionality provided to a user or users by one or more computing devices …” – para. [0022]; “… Consumer device 102 may be any device that processes data, including … a server, … a cloud service, … or a distributed collection of such resources …” – para. [0023]), the computer program product comprising one or more computer readable storage devices and stored program instructions on the one or more computer readable storage devices (FIG. 1; FIG. 9; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]; “… volatile memory (e.g., DRAM 908), non-volatile memory (e.g., ROM 910), flash memory 912, and the mass storage device may include programming instructions configured to enable computing device 900, in response to execution by one or more processors 904, to practice all or selected aspects of methods and/or data exchanges 200, 400, 500, 700 or 800, depending on whether computing device 900 is used to implement consumer device 102, dimension authority 120, P&S server 316, vendor 106, or other entities …” – para. [0139]), , the stored program instructions comprising:
	program instructions for connecting to a first networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; “… In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]); 
	program instructions for pulling a first set of information (e.g. the consumer device requesting targeted content – para. [0041]) from the first networked information broadcast service according to a user profile (e.g. anonymous context information – para. [0036]), wherein a computer application passes no identifying information to the first networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 … CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]; see also para. [0031]-[0033] for disclosure of dimension attributes);
	program instructions for filtering the first set of information according to the user profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes, and so forth, so that only content that satisfies the user’s privacy profile 126 is presented to the user for consumption …” – para. [0124]); …
	Smith does not explicitly teach, but Calio teaches program instructions to rank the first set of information according to the user profile (e.g.  ranking the received offer records based on the user’s privacy settings and/or offer settings; FIG. 1; FIGS. 2A-2E; “… the mobile offer system 100 may include a network 110, a business device 120, and a mobile device 130. A mobile offer application may be a program, function, or module of a computer program executable by a processor of the mobile offer system 100 … the mobile offer application may be stored in a cloud computing node and executable by a processor of a cloud computing node …” – para. [0016]; “… FIG. 2C illustrates a ‘Privacy Settings’ module and an ‘Offer Settings’ module displayed on the mobile device 130 … The privacy settings module may receive an input from a user to indicate, for example, whether or not to share particular information about the user … The offer settings module may receive an input from a user to indicate, for example, whether to negotiate discounts, quantity, quality, delivery time and how to sort received discounts or offer records …” – para. [0032], [0033] and [0035]; “… FIG. 2D illustrates a discount module displayed on the mobile device 130 … The mobile offer application may determine a ranking of a plurality of offer records and/or a plurality of businesses. The ranking may be based on one or more settings ( e.g., settings described in FIG. 2C) …” – para. [0036] and [0037]);
	program instructions for sending, using a networked communication service (e.g. using the network - para. [0018]), an information set including the filtered and ranked information to a user device (e.g. transmitting the received and processed offer records to the mobile device; FIG. 1 “... a remote device (e.g., a cloud computing node or the business device 120) may include the mobile offer application and execute the mobile offer application. For example, output from the mobile offer application executed by a processor of a remote device may be transmitted to the mobile device 130 ... The mobile device 130 may communicate, by the communication device 136, with the network 110 …” - para. [0018]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Calio in order to incorporate an application to rank the received offer records according the user settings and transmit the processed offer records to the mobile device as disclosed by Calio. One of ordinary skilled in the art would have been motivated because the arts from Smith and Calio disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to receive personalized offer records (Calio, para. [0015]).
	Smith in view of Calio do not explicitly teach, but Nicholas teaches program instructions for receiving a selection (e.g. an offer selection – para. [0071]) and user account information associated with a provider (e.g. user account information associated with the deal service provider – para. [0071]) from the user device (e.g. the user devices to facilitate the user 122 communications as exemplified in FIG. 1) in response to sending the information set to the user device (e.g. an agent-based purchase service presenting the offer list to the user – para. [0072]; Examiner notes that the offer list could be considered being filtered as taught by Smith and ranked as taught by Calio; FIG. 7; FIG. 8; “… FIG. 7 depicts a method of agent-based offer acquisition. Specifically a stage 702 of flowchart 700 illustrates a user providing offer input to select an offer, which may include a purchase of a coupon … A stage 704 illustrates a user agreeing to authorize an agent service at an agent server 162 to use personal information to perform necessary actions to acquire offers … The agent service will also recognize a known account exists for this user with this deal service provider …” – para. [0071]; “… Specifically a stage 802 of flowchart 800 illustrates a user navigating to an agent-based purchase site hosted by agent server 162. A stage 804 illustrates a user entering searching information. A stage 806 illustrates a user navigating to an offer …” – para. [0072]); and 
	program instructions for communicating the selection and the user account information associated with the provider, to the provider using a second networked information broadcast service (e.g. the agent service communicating the user selected offer and the user account information with the deal service provider; FIG. 1; FIG. 7; “… Telecommunication system 100 comprises a network 110 which provides the communications links between the various nodes of telecommunication system 100 …” – para. [0029]; “… A stage 706 illustrates the agent service initiates the offer acquisition … The agent service will also recognize a known account exists for this user with this deal service provider and will log in. The agent service will then assume responsibility for monitoring this account and interpreting transmissions back to the user. Alternatively, the agent service may utilize an API to process the purchase on behalf of the user …” – para. [0071]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Calio and further in view of Nicholas in order to incorporate an agent-based purchase service to facilitate the user to finish the offer acquisition as disclosed by Nicholas. One of ordinary skilled in the art would have been motivated because the arts from Smith, Calio and Nicholas disclose the features of generating the targeted content with use of the information processing resources based on the user’s requirement. Such incorporation would enhance the application functionality of helping user with the purchasing process after selecting the offers recommended by the application (Nicholas, para. [0004], [0071] and [0072]).
In regard to claim 10, Smith teaches wherein engaging the first networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 illustrates an example computing device 900, in accordance with various embodiments. Consumer device 102 or another network entity (e.g., 104, 106, 108,120,316) as described herein, as well as all or part of a computing environment, may be implemented on a computing device such as computing device 900 …” – para. [0137]; “The communication chips 906 may enable wired and/or wireless communications for the transfer of data to and from the computing device 900 …” – para. [0140]).
In regard to claim 11, Smith teaches the stored program instructions further comprising: receiving the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 13, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), and user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, relationships, affiliations, and so forth …” – para. [0038]; “… A user may have various levels of trust in entities to which the user discloses anonymous context information. Accordingly, in various embodiments, a different anonymity threshold may be maintained, e.g., by CIM 110 in threshold database 118, for each entity to which a user discloses data. For example, an anonymity threshold associated with a particular vendor 106 may reflect a relatively high level of user trust, e.g., based on a history of interaction with that vendor 106. An anonymity threshold associated with an untrusted entity, such as exchange node 104 or a ‘publish-and-subscribe’ (‘P&S’) server (not shown in FIG. 1 but described below), may be considerably lower …” – para. [0045]).
In regard to claim 14, Smith teaches wherein the first set of information is received from the first networked information broadcast service (e.g. E-commerce system- para. [0024]) according to a user's location (e.g. receiving content by providing context data such as a user's location; FIG. 1; “... Consumer device 102 may access E-commerce system 100 through various computing devices, which by virtue of the networked communication ...” - para. [0024]; “... consumer device 102 may be configured to provide or otherwise disclose, to one or more remote computing devices configured to provide targeted content, ‘anonymous context information’ associated with consumer device 102 or a user of consumer device 102 ...” - para. [0031]; “... anonymous context information may include one or more ‘dimensions.’ In various embodiments, a dimension may include an attribute of the user or a computing environment associated with the user ... An attribute of a computing environment associated with a user may include ... context data ( e.g., temperature, velocity, location, etc.) sensed by a computing device associated with the user ...” - para. [0032]).
In regard to claim 15, Smith teaches a computer system for managing application execution (e.g. applications provided on a consumer device which is considered as a cloud service; FIG. 1; “… a ‘computing environment associated with a user’ may refer to one or more physical computing devices associated with a user … and/or functionality provided to a user or users by one or more computing devices …” – para. [0022]; “… Consumer device 102 may be any device that processes data, including … a server, … a cloud service, … or a distributed collection of such resources …” – para. [0023]), the computer system comprising: one or more computer processors; one or more computer readable storage devices; and Application No. 16/412,751 stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors (FIG. 1; FIG. 9; “… an example E-commerce system 100 may include one or more entities operating on one or more computing devices in communication with each other via one or more computer networks …” – para. [0021]; “… volatile memory (e.g., DRAM 908), non-volatile memory (e.g., ROM 910), flash memory 912, and the mass storage device may include programming instructions configured to enable computing device 900, in response to execution by one or more processors 904, to practice all or selected aspects of methods and/or data exchanges 200, 400, 500, 700 or 800, depending on whether computing device 900 is used to implement consumer device 102, dimension authority 120, P&S server 316, vendor 106, or other entities …” – para. [0139]), , the stored program instructions comprising:
	program instructions for connecting to a first networked information broadcast service (e.g. accessing E-commerce system; FIG. 1; “… In FIG. 1, for instance, consumer device 102 may access E-commerce system 100 by way of an exchange node (also referred to as an ‘E-commerce exchange’) 104. Exchange node 104 may be an entity configured to provide a portal to a user of consumer device 102 … The user may navigate these web pages and links using a consumer application 105 executing on consumer device 102 …” – para. [0024]); 
	program instructions for pulling a first set of information (e.g. the consumer device requesting targeted content – para. [0041]) from the first networked information broadcast service according to a user profile (e.g. anonymous context information – para. [0036]), wherein a computer application passes no identifying information to the first networked information broadcast service prior to receiving the first set of information (e.g. applying dimension attributes without enabling user identification; FIG. 1; “… consumer device 102 may include a consumer information manager (‘CIM’) 110 … CIM 110 may be configured to, among other things, control provision and/or disclosure of anonymous contextual information, to protect the user's privacy while enabling generation and/or provision of targeted content for the user …” – para. [0036]; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes …” – para. [0041]; see also para. [0031]-[0033] for disclosure of dimension attributes);
	program instructions for filtering the first set of information according to the user profile (e.g. filtering the broadcasted content based on privacy profile; Examiner notes that Smith discloses the anonymous contextual information is applied to protect the user’s privacy - para. [0036]; FIG. 3; “… CIM 110 may be configured to filter broadcasted content received from P&S server 316, e.g., as depicted at block 226 of FIG. 2. Unwanted content (e.g., spam) may be filtered out, e.g., by CIM 110 based on privacy profile 126, user or consumer device attributes, and so forth, so that only content that satisfies the user’s privacy profile 126 is presented to the user for consumption …” – para. [0124]); …
	Smith does not explicitly teach, but Calio teaches program instructions to rank the first set of information according to the user profile (e.g.  ranking the received offer records based on the user’s privacy settings and/or offer settings; FIG. 1; FIGS. 2A-2E; “… the mobile offer system 100 may include a network 110, a business device 120, and a mobile device 130. A mobile offer application may be a program, function, or module of a computer program executable by a processor of the mobile offer system 100 … the mobile offer application may be stored in a cloud computing node and executable by a processor of a cloud computing node …” – para. [0016]; “… FIG. 2C illustrates a ‘Privacy Settings’ module and an ‘Offer Settings’ module displayed on the mobile device 130 … The privacy settings module may receive an input from a user to indicate, for example, whether or not to share particular information about the user … The offer settings module may receive an input from a user to indicate, for example, whether to negotiate discounts, quantity, quality, delivery time and how to sort received discounts or offer records …” – para. [0032], [0033] and [0035]; “… FIG. 2D illustrates a discount module displayed on the mobile device 130 … The mobile offer application may determine a ranking of a plurality of offer records and/or a plurality of businesses. The ranking may be based on one or more settings ( e.g., settings described in FIG. 2C) …” – para. [0036] and [0037]);
	program instructions for sending, using a networked communication service (e.g. using the network - para. [0063]), an information set including the filtered and the ranked information to a user device (e.g. transmitting the received and processed offer records to the mobile device; FIG. 1 “... a remote device (e.g., a cloud computing node or the business device 120) may include the mobile offer application and execute the mobile offer application. For example, output from the mobile offer application executed by a processor of a remote device may be transmitted to the mobile device 130 ... The mobile device 130 may communicate, by the communication device 136, with the network 110 …” - para. [0018]); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Calio in order to incorporate an application to rank the received offer records according the user settings and transmit the processed offer records to the mobile device as disclosed by Calio. One of ordinary skilled in the art would have been motivated because the arts from Smith and Calio disclose the features of generating the targeted content with use of the information processing resources based on the user preferences and/or profiles. Such incorporation would help user to receive personalized offer records (Calio, para. [0015]).
	Smith in view of Calio do not explicitly teach, but Nicholas teaches program instructions for receiving a selection (e.g. an offer selection – para. [0071]) and user account information associated with a provider (e.g. user account information associated with the deal service provider – para. [0071]) from the user device (e.g. the user devices to facilitate the user 122 communications as exemplified in FIG. 1) in response to sending the information set to the user device (e.g. an agent-based purchase service presenting the offer list to the user – para. [0072]; Examiner notes that the offer list could be considered being filtered as taught by Smith and ranked as taught by Calio; FIG. 7; FIG. 8; “… FIG. 7 depicts a method of agent-based offer acquisition. Specifically a stage 702 of flowchart 700 illustrates a user providing offer input to select an offer, which may include a purchase of a coupon … A stage 704 illustrates a user agreeing to authorize an agent service at an agent server 162 to use personal information to perform necessary actions to acquire offers … The agent service will also recognize a known account exists for this user with this deal service provider …” – para. [0071]; “… Specifically a stage 802 of flowchart 800 illustrates a user navigating to an agent-based purchase site hosted by agent server 162. A stage 804 illustrates a user entering searching information. A stage 806 illustrates a user navigating to an offer …” – para. [0072]); and 
	program instructions for communicating the selection and the user account information associated with the provider, to the provider using a second networked information broadcast service (e.g. the agent service communicating the user selected offer and the user account information with the deal service provider; FIG. 1; FIG. 7; “… Telecommunication system 100 comprises a network 110 which provides the communications links between the various nodes of telecommunication system 100 …” – para. [0029]; “… A stage 706 illustrates the agent service initiates the offer acquisition … The agent service will also recognize a known account exists for this user with this deal service provider and will log in. The agent service will then assume responsibility for monitoring this account and interpreting transmissions back to the user. Alternatively, the agent service may utilize an API to process the purchase on behalf of the user …” – para. [0071]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Smith in view of Calio and further in view of Nicholas in order to incorporate an agent-based purchase service to facilitate the user to finish the offer acquisition as disclosed by Nicholas. One of ordinary skilled in the art would have been motivated because the arts from Smith, Calio and Nicholas disclose the features of generating the targeted content with use of the information processing resources based on the user’s requirement. Such incorporation would enhance the application functionality of helping user with the purchasing process after selecting the offers recommended by the application (Nicholas, para. [0004], [0071] and [0072]).
In regard to claim 17, Smith teaches wherein engaging the first networked information broadcast service is wireless (e.g. interacting using wireless communications; “… FIG. 9 illustrates an example computing device 900, in accordance with various embodiments. Consumer device 102 or another network entity (e.g., 104, 106, 108,120,316) as described herein, as well as all or part of a computing environment, may be implemented on a computing device such as computing device 900 …” – para. [0137]; “The communication chips 906 may enable wired and/or wireless communications for the transfer of data to and from the computing device 900 …” – para. [0140]).
In regard to claim 18, Smith teaches the stored program instructions further comprising: receiving the first set of information according to a defined set of information needs (e.g. receiving the targeted content based on the user provided needs; “… Disclosure of one or more dimension attributes of consumer device 102 or a user thereof may enable, e.g., exchange node 104, to request content (e.g., advertisements, coupons, offers, etc.) that is targeted towards the one or more dimension attributes. For instance, assume consumer device 102 selectively broadcasts two dimension attributes of a user – ‘diet.vegan’ and ‘location. Portland, Oreg.’ – to exchange node 104. Exchange node 104 may request, e.g., from content aggregator 108, content targeted towards these dimension attributes. Content aggregator 108 may search targeted content it obtained from vendor 106 to find targeted content such as advertisements, offers or coupons for vegan-style restaurants in Portland, Oreg., and provide them to exchange node 104 …” – para. [0041]).
In regard to claim 20, Smith teaches wherein the profile (e.g. the anonymous context information – para. [0032]) includes information from connection history with multiple providers (e.g. historical purchase history and preferences with various vendors – para. [0038] and [0045]), and user preferences (FIG. 1; “… anonymous context information may include one or more ‘dimensions’ …” – para. [0032]; “… Dimension user attributes may also include information about and/or probative of proclivities/affinities of the user, such as past purchase history, preferences for various products, past coupon or offer redemption history, hobbies, relationships, affiliations, and so forth …” – para. [0038]; “… A user may have various levels of trust in entities to which the user discloses anonymous context information. Accordingly, in various embodiments, a different anonymity threshold may be maintained, e.g., by CIM 110 in threshold database 118, for each entity to which a user discloses data. For example, an anonymity threshold associated with a particular vendor 106 may reflect a relatively high level of user trust, e.g., based on a history of interaction with that vendor 106. An anonymity threshold associated with an untrusted entity, such as exchange node 104 or a ‘publish-and-subscribe’ (‘P&S’) server (not shown in FIG. 1 but described below), may be considerably lower …” – para. [0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holt et al., US 2006/0112079 A1. This reference discloses that a web page personalization system provides personalized search results based on a user’s profile attributes. The resulting content list could be ranked based on the content relevancy (Holt, Abstract, para. [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448